                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

THOMAS BAILEY,                                 :      CIV NO. 1:19-CV-1281
                                               :
             Plaintiff,                        :
                                               :
v.                                             :      (Magistrate Judge Carlson)
                                               :
JESSE KIRSCH, M.D., et al.,                    :
                                               :
             Defendants.                       :

                          MEMORANDUM AND ORDER

I.    Statement of Facts and of the Case

      This case is a pro se prisoner civil rights action brought by Thomas Bailey, an

inmate at the Berks County Prison. In his complaint Bailey alleges that prison

officials are forcing him to take phenobarbital against his will. (Doc. 1.) Bailey’s

complaint names a doctor at the prison and the prison warden as defendants and

alleges that the events set forth in his pleading have taken place at the Berks County

Prison. Thus, all parties are found in Berks County, and this case arises out of matters

that allegedly took place in Berks County.

      Berks County is located within the jurisdiction and venue of the United States

District Court for the Eastern District of Pennsylvania. See 28 U.S.C. § 118(a).

Given these facts alleged by Bailey in this complaint, which involve parties and

incidents that fall exclusively within Berks County, we conclude that the United
                                           1
States District Court for the Eastern District of Pennsylvania is the most appropriate

venue for litigation of this matter, and we will order this case transferred to that court

for further proceedings.

II.   Discussion

      This case is a federal civil action. In such cases, 28 U.S.C. § 1391(b) defines

the proper venue and provides that an action should:

      [B]e brought only in (1) a judicial district where any defendant resides,
      if all defendants reside in the same State, (2) a judicial district in which
      a substantial part of the events or omissions giving rise to the claim
      occurred, or a substantial part of property that is the subject of the action
      is situated, or (3) a judicial district in which any defendant may be
      found, if there is no district in which the action may otherwise be
      brought.

28 U.S.C. § 1391(b).

      In this case, “a substantial part of the events or omissions giving rise to the

claim occurred” in Berks County and it appears that the defendants may be found in

Berks County, which is within the venue of the United States District Court for the

Eastern District of Pennsylvania. Therefore, this case appears to fall within the venue

of the United States District Court for the Eastern District of Pennsylvania.

      This court is permitted sua sponte to raise the issue of an apparent lack of

venue, provided the court gives the plaintiff notice of its concerns and an opportunity

to be heard on the issue. See e.g., Stjernholm v. Peterson, 83 F.3d 347, 349 (10th

                                            2
Cir. 1996)(“[A] district court may raise on its own motion an issue of defective venue

or lack of personal jurisdiction; but the court may not dismiss without first giving

the parties an opportunity to present their views on the issue”); Costlow v. Weeks,

790 F.2d 1486, 1488 (9th Cir. 1986). In this case, through the filing of Memorandum,

we are placing the plaintiff on notice that this complaint does not allege facts that

would give rise to venue over this action in this court.

      When it appears that a case has been brought in the wrong venue, there are

two potential remedies available to the court. First, the court may dismiss the action

for lack of venue pursuant to 28 U.S.C. § 1406 and Rule 12(b)(3) of the Federal

Rules of Civil Procedure. However, the court may also, in the interests of justice,

provide another form of relief, one which ensures that venue is proper without

prejudicing the rights of any plaintiffs. Under 28 U.S.C. § 1406:

      The district court of a district in which is filed a case laying venue in
      the wrong . . . district shall dismiss, or if it be in the interest of justice,
      transfer such case to any district . . . in which it could have been
      brought.

28 U.S.C. § 1406(a)(emphasis added).1


1
 In addition, we note that, even if venue was somehow appropriate here, it is clear
that the preferred venue for litigation of this particular case, which involves a
defendants and claims arising in Berks County would be the United States District
Court for the Eastern District of Pennsylvania. In such instances, 28 U.S.C. §
1404(a) also expressly provides that: “For the convenience of parties and
witnesses, in the interest of justice, a district court may transfer any civil action to
                                            3
      In this case, since venue over this matter appears to lie in the United States

District Court for the Eastern District of Pennsylvania, in order to protect the

plaintiff=s rights as a pro se litigant, we will order this case transferred to the United

States District Court for the Eastern District of Pennsylvania for further proceedings.

Such a transfer order avoids any prejudice to the plaintiff which might flow from a

dismissal of this action on venue grounds. See Burnett v. New York Cent. R. Co.,

380 U.S. 424, 430 (1965). Moreover, addressing the lack of venue in this fashion

would not constitute a ruling on the merits of the plaintiff=s claims, thus assuring that

the plaintiff can have this case heard on its merits in the proper forum. See, 18

Wright, Miller & Cooper Federal Practice and Procedure, ' 4436, at 338 (stating that

“a dismissal for lack of jurisdiction or improper venue does not operate as an

adjudication upon the merits”) (footnote omitted).

      Finally, we note that:

      A motion to transfer venue ... involves a non-dispositive pretrial matter
      which a magistrate judge may determine pursuant to 28 U.S.C. §
      636(b)(1)(A). See Silong v. U.S., 5:05–CV–55–OC–10GRJ, 2006 WL
      948048, at *1 n. 1 (M.D.Fla. April 12, 2006); Blinzler v. Marriott Int'l,
      Inc., No. Civ. A. 93–0673L, 1994 WL 363920, at *2 (D.R.I. July 6,
      1994); O'Brien v. Goldstar Tech., Inc., 812 F.Supp. 383
      (W.D.N.Y.1993); Russell v. Coughlin, No. 90 Civ. 7421, 1992 WL
      209289 (S.D.N.Y. Aug.19, 1992); Hitachi Cable Am., Inc. v. Wines,
      Civ.A. No. 85–4265, 1986 WL 2135 (D.N.J. Feb.14, 1986). This is true

any other district or division where it might have been brought . . . .” 28 U.S.C. §
1404 (a).
                                            4
      “because it can only result in the transfer of a case to another federal
      district, not in a decision on the merits or even a determination of
      federal jurisdiction.” Adams v. Key Tronic Corp., No. 94 Civ. AO535,
      1997 WL 1864, at *1 (S.D.N.Y. Jan. 2, 1997) (collecting cases).

Berg v. Aetna Freight Lines, CIV.A. 07–1393, 2008 WL 2779294 (W.D. Pa. July

15, 2008). See, e.g., Brett v. Gertz, 3:12–CV–1429, 2012 WL 4839006 (M.D. Pa.

Sept. 12, 2012) report and recommendation adopted, 3:CV–12–1429, 2012 WL

4838997 (M.D. Pa. Oct. 10, 2012) (citing Market Transition Facility of New Jersey

v. Twena, 941 F.Supp. 462 (D.N.J. 1996)); Holley v. Robinson, CIV. 1:10–CV–585,

2010 WL 1837797 (M.D. Pa. Apr. 2, 2010) report and recommendation adopted,

1:10–CV–585, 2010 WL 1837793 (M.D. Pa. May 6, 2010) (same); McManus v.

Giroux, No. 3:13-CV-1729, 2013 WL 3346848, at *2–3 (M.D. Pa. July 2, 2013).

      Therefore, the decision to transfer a case rests within the jurisdiction and

sound discretion of a United States Magistrate Judge under 28 U.S.C. §

636(b)(1)(A), subject to appeal to the district court for an abuse of that discretion.

See Franklin v. GMAC, CIV.A. 13–0046, 2013 WL 140042 (W.D. Pa. Jan. 10,

2013) (“Orders to transfer are not listed as dispositive..... A Magistrate Judge may

rule on such matters pursuant to 28 U.S.C. § 636(b)(1)(A). See, e.g., Silong v. United

States, 2006 WL 948048, at *1 n. 1 (M.D. Fla. 2006). See also In re U.S. Healthcare,

159 F.3d 142, 145 (3d Cir. 1998) (a dispositive order is one that “terminates the

matter in the federal court”). This is true “because [the ruling] can only result in the

                                           5
transfer of a case to another federal district, not in a decision on the merits or even a

determination of federal jurisdiction.” Adams v. Key Tronic Corp., 1997 WL 1864,

at *1 (S.D.N.Y. 1997) (collecting cases); see also Holley v. Robinson, 2010 WL

1837797, *2 (M.D. Pa. 2010) (since “order transferring a case is not a dispositive

final order in that case, this proposed transfer is a matter which lies within the

authority of either the district court, or this [magistrate] court.”); Berg v. Aetna

Freight Lines, 2008 WL 2779294, at *1 (W.D. Pa. 2008) (“A motion to transfer

venue pursuant to 28 U.S.C. § 1404(a) involves a non-dispositive pretrial matter

which a magistrate judge may determine pursuant to 28 U.S.C. § 636(b)(1)(A)”)

(collecting cases)).

III.   Conclusion

       For the foregoing reasons, we will order that this case be transferred to the

United States District Court for the Eastern District of Pennsylvania for further all

proceedings.

       An appropriate order follows.



                                               S/ Martin C. Carlson
                                               Martin C. Carlson
                                               United States Magistrate Judge


DATE: July 24, 2019

                                           6
